Title: From James Madison to Congress, 26 December 1816
From: Madison, James
To: Congress


        
          December 26th. 1816.
        
        To the Senate and House of Representatives of the United States.
        It is found that the existing laws have not the efficacy necessary to prevent violations of the obligations of the United States, as a nation at peace towards belligerent parties, and other unlawful acts on the high Seas, by armed vessels equipped within the waters of the United States.
        With a view to maintain more effectually the respect due to the laws, to the character, and to the neutral and pacific relations of the United States, I recommend to the consideration of Congress, the expediency of such further legislative provisions as may be requisite for detaining vessels actually equipped, or in a course of equipment with a warlike force, within the jurisdiction of the United States; or, as the case may be, for obtaining from the owners or commanders of such vessels, adequate securities, against the abuse of their armaments, with the exceptions in Such provisions, proper for the cases of merchant vessels furnished with the defensive armaments usual on distant & dangerous expeditions; and of a private commerce in Military stores permitted by our laws, and which the laws of Nations does not require the United States to prohibit.
        
          James Madison
        
      